Citation Nr: 0613632	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  90-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
familial Mediterranean fever (FMF) with anemia and 
splenomegaly.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 2, 1967, to May 
4, 1967.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which held that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for FMF with anemia and splenomegaly.

The veteran perfected an appeal of that decision to the 
Board, which issued a decision in March 1991.  The veteran 
filed an appeal of the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
1991 Order, the Court granted a Joint Motion which vacated 
the March 1991 Board decision and remanded the case for 
additional development of the record.

Pursuant to the Court Order, the Board remanded the case to 
the RO in October 1991 for additional evidentiary 
development.  The RO also was requested to determine whether 
evidence received since an April 1989 Board denial was new 
and material within the meaning of 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a).  In a decision issued in April 1994, the 
Board found that new and material evidence to reopen the 
claim for service connection for FMF had been received, and 
remanded the case a second time for further development of 
the record.  The additional evidence included several 
independent medical expert (IME) opinions, received in August 
1996, August 1997, and September 1998.


In a decision promulgated in July 1999, a panel composed of 
three Members of the Board again determined that new and 
material evidence had been received to reopen the claim of 
service connection for FMF and a disability manifested by 
anemia and splenomegaly.  The Board also therein consolidated 
the issues of entitlement to service connection for FMF and a 
disability manifested by anemia and splenomegaly, and 
directed the RO upon remand and to adjudicate this matter as 
a single issue.  In November 2000, the Board requested an 
additional IME opinion, which was received in January 2001.  
Thereafter, the Board issued a decision in February 2002 
which granted service connection for FMF with symptoms of 
anemia and splenomegaly.

By rating action dated in May 2003, the RO implemented the 
Board's grant of service connection for FMF, and assigned a 
10 percent rating for this disability effective from November 
6, 1989.  The veteran filed a notice of disagreement with the 
rating assigned for this disability, and a statement of the 
case addressing the issue of an increased rating for this 
disability was completed in January 2004.  The veteran 
thereafter perfected an appeal to the Board with respect to 
this issue with the submission of a substantive appeal in 
February 2004.  As the veteran expressed disagreement with 
the initial rating for FMF, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
issue.

In February 2005, the Board denied an evaluation in excess of 
10 percent for FMF.  The veteran appealed the Board's 
decision to the Court.  In a February 2006 order, the Court 
granted the parties' Joint Motion to partially vacate and 
remand the Board's February 2005, decision.  Pursuant to the 
actions requested in the Joint Motion, the issue of an 
increased evaluation for FMF was remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran contends that his service-connected FMF is more 
severe than the current 10 percent evaluation reflects.  

The Board observes that, in the January 2006 Joint Motion for 
Remand, the parties noted that the veteran had flare-ups 
three to four times per year and that it appeared that the 
November 2003 VA examiner's description of the veteran's 
condition as "currently quiescent" did not equate to 
"quiescent" when dealing with a condition that fluctuates.  
The parties cited to Ardison v. Brown, 6 Vet. App. 405, 407-
408 (1994), for the proposition that, where fluctuating 
conditions escape detection on examination, VA must conduct 
an examination during the active stage of the disease.  The 
Joint Remand specifically stated that the Board should be 
mindful that in rating the veteran's disability, it is a 
fluctuating disability and may require an appropriate 
examination.  

The Board is also cognizant of Voerth v. West, 13 Vet. App. 
117 (1999).  That case essentially held that a VA examination 
to ascertain the severity of a flare-up in disability need 
not be scheduled where such flare-ups were of an 
impractically short duration.  Indeed, in Voerth, the Court 
of Appeals for Veterans Claims distinguished Ardison as 
follows: "[I]n Ardison the veteran's worsened condition 
would last weeks or months while here the appellant's 
worsened condition would last only a day or two."  Voerth, 
13 Vet. App. at 122-3.

Given that flare-ups are fairly frequent, the Board finds 
that the facts of this case are arguably more similar to 
Ardison than to Voerth and that another VA examination should 
be scheduled.  The examiner should address the severity of 
the disability during flare-ups and, if the examination 
cannot be scheduled during a flare-up, the examiner should 
review any outpatient reports showing treatment during flare-
ups and attempt to make an assessment based on such reports.

In addition, the Board also notes that an opinion from the 
veteran's treating physician at Kaiser Permanente, R.A.M., 
M.D., indicated that the veteran had 3-4 attacks annually 
lasting one week each; however, copies of the actual 
treatment records have not been submitted.  The RO must 
therefore obtain these treatment records because they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran to report 
for treatment at a VA facility when he has a 
flare-up in his service-connected FMF.

2.  The RO should contact the veteran and 
obtain the names and addresses of all health 
care providers who have treated him for his 
service-connected FMF since November 1989.  The 
RO should take appropriate steps to obtain any 
pertinent evidence and information identified 
but not provided by the veteran, to include 
records of private medical treatment, if the 
veteran has provided sufficiently detailed 
information to make such requests feasible.  
Specifically, the RO should obtain all 
outstanding pertinent medical records, to 
include (but not limited to) copies of all 
office treatment records from Dr. R.A.M. at 
Kaiser Permanente.  After the veteran has 
signed the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
that the veteran be provided the opportunity to 
obtain and submit those records for VA review.  

3.  The veteran should be scheduled for a VA 
examination.  To the extent practicable, the 
examination should be scheduled during a time 
in which the veteran experiences a flare-up of 
his service-connected disability.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included in 
the report of the physician.  

a.  The examination should include any 
diagnostic testing that is deemed necessary 
for an accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  

b.  The physician should describe in detail 
all symptoms reasonably attributable to the 
service-connected FMF and its current 
severity.

c.  The examiner should also be requested to 
specifically address the diagnostic criteria 
listed as requisite to the grant of an 
increased evaluation as outlined in 38 
C.F.R. § 4.88, Diagnostic Code 6350.

d.  If the examination cannot be scheduled 
during a flare-up, the examiner should 
review any outpatient reports showing 
treatment during flare-ups and attempt to 
make his assessment based upon such reports.

4.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, the RO 
must furnish the veteran and his representative 
an appropriate supplemental statement of the 
case to and allow them a reasonable period of 
time to respond.  The SSOC must contain notice 
of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


